Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Lin (US: 20100271766), Perez (US: 20120079858).
With regard claim 1, Yanagida teaches: A computing system (abstract, fig 1-13), comprising: a rack comprising a plurality of standard slots for computing devices (at least fig 1, multiple slots for 32, 33, 25 etc.; paragraph [35]-[42]; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification); a shelf module (at least fig 2, fig 7, see also fig 1) coupled to a standard slot of the a plurality of standard slots, the shelf module comprising a plurality of shelf slots configured to receive two or more computing devices (at least fig 2, fig 7, see also fig 1); a plurality of computing devices coupled to the shelf module (at least fig 2, fig 7, 32 on each side; paragraph [43]-[52]), wherein a first shelf slot of the plurality of shelf slots is configured to receive a first computing device of the plurality of computing devices (at least fig 2, fig 7, any 32), wherein a second shelf slot of the plurality of shelf slots is configured to receive a second computing device of the plurality of computing devices (at least fig 2, fig 7, any other 32), and each computing device comprising: a chassis (at least fig 2, fig 7, chassis for 32)  configured to be separately removable from other computing devices of the plurality of computing devices in the rack (at least fig 2, fig 7, chassis for 32); a circuit board assembly (fig 10 board assembly with HDD, RAM etc.) (fig 10 board assembly with HDD, RAM etc.) coupled to the chassis; a processor coupled to the circuit board assembly (fig 10, 63a, 63b); and a plurality of storage devices (at least fig 10-11, 80) within the chassis.
Yanagida lacks teaching: a plurality of shelf slots configured to receive two or more computing devices in a vertical arrangement, wherein the plurality of shelf slots are separated by one or more support rails; 
each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space; second computing device of the plurality of computing devices (as discussed at least fig 2, fig 7, any other 32) above or below the first computing device in the shelf module. 
Examiner’s note: Yanagida’s drawings did not show the detail about how the “standard slots” are divided or the detail sliding rail on the side wall.
Lin teaches a computing system comprising: the shelf module is configured to receive computing device of the plurality of computing devices above or below the first computing device (see fig 2, fig 3); and the plurality of shelf slots are separated by one or more support rails (at least fig 2-3, the rails on the side wall to support the structure/device to slide in/out). Examiner’s note: Lin teaches using side by side and vertical arrangement of the computing devices. In addition, Lin also teaches using support rail on the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device; and sliding rails on the side wall) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed by Lin; including the modification of support rails to both the shelf module and the standard slots on the side walls of the rack) so as to have (Yanagida in view of Lin): a rack comprising a plurality of standard slots for computing device (with modified support rail for each possible sliding configurations); a plurality of shelf slots configured to receive two or more computing devices in a vertical arrangement (Lin), wherein the plurality of shelf slots are separated by one or more support rails (Lin); second computing device of the plurality of computing devices (as discussed at least Yanagida’s fig 2, fig 7, any other 32) above or below (modified by Lin) the first computing device in the shelf module
The motivation to modify the previous discussed structure with the current feature is to receive more devices and/or improve the device installation.
Yanagida in view of Lin lacks teaching: each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing in different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Lin and Perez): each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units (adjust by Perez’s height adjustment); wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (adjust by Perez’s housing adjustment). 
The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 8, Yanagida teaches: A computing device (abstract, fig 1-13), comprising: a chassis (at least fig 2, fig 7, chassis for 32) configured to be coupled to a first shelf slot of a shelf module (at least fig 2, fig 7) in a standard slot of a rack comprising a plurality of standard slots (fig 1; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification), wherein the chassis is configured to occupy the first slot of the shelf module and wherein the chassis is configured to be separately removable from other computing devices in the shelf module (at least fig 7; see also fig 8-9), a circuit board assembly (fig 10 board assembly with HDD, RAM etc.) coupled to the chassis; a processor (fig 10, 63a, 63b) coupled to the circuit board assembly; a plurality of storage devices (at least fig 10-11, 80) within the chassis. 
Yanagida lacks teaching: wherein the chassis has a height of at least one-half of the first shelf slot, wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units, wherein a second shelf slot of the shelf module separated from the shelf slot by at least one support rail is configured to receive a second computing device vertically with respect to the chassis, and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Lin teaches a computing system comprising: a second shelf slot of the shelf module separated from the shelf slot by at least one support rail (at least fig 2-3, the rails on the side wall to support the structure/device to slide in/out) is configured to receive a second computing device vertically with respect to the chassis (at least fig 4).
Examiner’s note: Lin teaches using side by side and vertical arrangement of the computing devices. In addition, Lin also teaches using support rail on the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device; and support rails on the side walls for the support or sliding) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed by Lin; including the modification of the slot shown in the fig 1; and the support rails to both the shelf module and the standard slots on the rack for support or sliding as discussed in claim 1) so as to have (Yanagida in view of Lin): a chassis configured to be coupled to a first shelf slot (keep the side by side arrangement and modified with vertical arrangement) of a shelf module in a standard slot of a rack comprising a plurality of standard slots (modified with support rails for each possible sliding configurations),  a second shelf slot of the shelf module separated from the shelf slot by at least one support rail (at least Lin’s fig 2-3, the rails on the side wall to support the structure/device to slide in/out) is configured to receive a second computing device vertically with respect to the chassis (at least Lin’s fig 4).
The motivation to modify the previous discussed structure with the current feature is to receive more devices and/or improve the device installation.
Yanagida in view of Lin lacks teaching: wherein the chassis has a height of at least one-half of the first shelf slot, wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units, and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]) on different directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing on different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes, and/or slot sizes shown in the fig 1) so as to have (Yanagida in view of Lin and Perez): the chassis has a height of at least one-half of the first shelf slot (with Perez’s housing adjustment structure), wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units (with Perez’s height adjustment structure), and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (with Perez’s housing adjustment structure). The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 18, Yanagida teaches: A computer device assembly (abstract, fig 1-13), comprising: a chassis (at least fig 2, fig 7, chassis for 32) configured to receive: a circuit board assembly (fig 10 board assembly with HDD, RAM etc.); and a plurality of storage devices (at least fig 10-11, 80) within the chassis; and a mounting portion (at least fig 2, fig 7, the mounting portion configurable to couple the chassis in a first shelf slot of a shelf module) configurable to couple the chassis in a first shelf slot (at least fig 2, fig 7) of a shelf module in a standard slot of a rack comprising a plurality of standard slots (at least fig 1; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification), wherein the chassis is configured to occupy the first shelf slot of shelf module (at least fig 2, fig 7), wherein the chassis is configured to be separately removable from other computing devices in the shelf module (at least fig 7-9), and wherein at least a portion of a width of the shelf module is configured to receive at least a portion of a third computing device (at least fig 7)
Yanagida lacks teaching: wherein a second shelf slot of the shelf module is configured to couple to a second computing device vertically with respect to the chassis, wherein the chassis is configured to couple into the shelf module such that at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis, wherein the first and second slots are separated by one or more support rails, wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space.
Lin teaches a computing system comprising: a second shelf slot of the shelf module is configured to couple to a second computing device vertically, or “above or below”, with respect to the chassis (see fig 2, fig 3). 
Examiner’s note: Lin teaches using side by side and vertical arrangement of the computing devices. In addition, Lin also teaches using support rail on the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed by Lin; including the modification of the slot shown in the fig 1 and the support rails to the side walls of both rack and shelf module, as discussed above) so as to have (Yanagida in view of Lin): a standard slot of a rack comprising a plurality of standard slots (the above discussed standard slots with Lin’s support rails modified to the side walls of the rack; see also the discussion in claim 1, claim 8); wherein a second shelf slot of the shelf module is configured to couple to a second computing device vertically with respect to the chassis (modified by Lin’s vertical arrangement), wherein the chassis is configured to couple into the shelf module such that at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis (modified by Lin’s vertical arrangement), wherein the first and second slots are separated by one or more support rails (modified by Lin’s support rail).
Yanagida in view of Lin lacks teaching: at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis; wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]) in different directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Lin and Perez): at least 0.5U of height of the second shelf slot of the shelf module (modified by Perez’s adjustable housing) is configured to receive the second computing device above or below the chassis (discussed above); wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space (modified by Perez’s adjustable housing).
 The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).  
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 2, modified primary further teaches: the first computing devices and the second computing device are arranged vertically one over another in a ratio of 2 computing devices per 3 rack-units of vertical rack space (see above discussion/calculation; with adjustable housing and adjustable fasteners on the standard slots). The motivation to modify the previous discussed structure with the current feature is to provide a rack with standard slot/space and/or save more space while allowing gaps for airflow.
With regard claim 3, modified Yanagida further discloses each computing device of the plurality of computing devices is 1.5 rack-units or less in height (see claim 1 discussion), and wherein the plurality of storage devices in at least one of the plurality of half-width computing devices comprises at least one stack (fig 10, 80) of two hard disk drives. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 4, modified Yanagida further discloses another subset of the plurality of computing devices is arranged side by side in one or more slots in the rack (see fig 1, 32 or 33, side by side).
With regard claim 5, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the shelf module has a height of 3 rack units. Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (adjustable housing) and modify to previous discussed structure so as to have: the shelf module has a height of 3 rack units (by adjusting the size of the housing). The motivation to modify the previous discussed structure with the current feature is to further improve the flexibility of the modified structure. 
With regard claim 6, modified Yanagida further discloses using rails configured to support the device (see Lin’s fig 2-3, the rails on the side wall to support the structure/device to slide in/out; see also above discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rails for device to slide in/out ) and modify to previous discussed structure (modify to rack and shelf module) so as to have (modified by Lin’s rails): the rack comprises a plurality of rails (modified by Lin) configured to support the shelf module in the standard slot, and wherein the shelf module comprises a second plurality of rails (modified by Lin) configured to support the plurality of computing devices. The motivation to modify the previous discussed structure with the current feature is to allow the device to slide in/out when install the device of the modified structure. 
With regard claim 7, modified Yanagida further discloses an air moving device (at least fig 9 to fig 11) configured to move air across heat producing components included in the plurality of computing devices.
With regard claim 9, modified Yanagida further discloses the computing device has a height more than 1 U and not more than 1.5U, and wherein the chassis has a width that is not more than one-half a width of a standard rack slot. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the features (discussed in claim 8 for adjustable housing in 2 dimension; and adjustable fasteners sliding on the slot) and modify to previous discussed structure so as to have: the computing device has a height more than 1 U and not more than 1.5U, and wherein the chassis has a width that is not more than one-half a width of a standard rack slot. The motivation to modify the previous discussed structure with the current feature is to further use the available slot space of the device.
With regard claims 10, 20, Yanagida further discloses the plurality of storage devices comprises a stack of two or more hard disk drives mounted on the chassis to the rear of the processor (fig 10, the rear of processor 63a, 63b); and the plurality of storage devices comprises a stack of two or more 3.5 inch hard disk drives. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 11, modified Yanagida further discloses a row (fig 10, the row of hard disk drive 80) of hard disk drives coupled to the chassis, wherein the plurality of storage devices comprises a stack of two or more hard disk drives included in the row (fig 10, the row of hard disk drive 80). Note that a mere adding more stack/row/column of hard disk drives is generally recognized as being within the level of ordinary skill in the art. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 17, modified Yanagida further discloses a fan (fig 10, 75) coupled to the chassis, wherein the fan is configured to move air across heat producing components of the computing device (see also fig 10).
With regard claim 19, modified Yanagida further discloses the chassis assembly has a height of more than 1U and not more than 1.5U (see claim 18 discussion). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the features (discussed in claim 18 for adjustable housing in 2 dimension; and adjustable fasteners sliding on the slot) and modify to previous discussed structure so as to have: the chassis assembly has a height of more than 1U and not more than 1.5U. The motivation to modify the previous discussed structure with the current feature is to further use the available slot space of the device.
Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Lin (US: 20100271766), Perez (US: 20120079858) and further in view of Blaalid (US Pub: 20060250766).
With regard claim 13, the structure discussed in the preceding claim disclosed all the subject matter except for the plurality of storage devices comprises a stack of two or more 3.5 inch hard disk drives coupled to the chassis with a length of the 3.5 inch hard disk drives (3.5 inch hard disk drives already disclosed as discussed previously) running perpendicular to a length of the half-width computing device.
Blaalid discloses computing device comprising: storage drives (fig 7, 400-402) is coupled to the chassis with the length of the storage drives running in perpendicular to the length of the computing device (see fig 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the storage drives orientation as taught by Blaalid so as to increase more space between the hard disk drives and the processor heat sink and remove more heat by creating more air flow. Note that changing the orientation of the disk drives is mere a design choice.
Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Lin (US: 20100271766), Perez (US: 20120079858) and further in view of Grice (US: 20120303940).
With regard claim 14, modified Yanagida further discloses another processor (fig 10, 63a or 63b), wherein the processor and the other processor are coupled to the circuit board assembly (fig 1), wherein the processor and the other processor are staggered across a width (fig 10, the width portion where the processors staggered acress) of the computing device.
Modified Yanagida lacks teaching: at least two rows of DIMMs are staggered across the width of the computing device in a complementary fashion to the staggered processors.
Grice teaches: at least two rows of DIMMs (fig 4, 406) are staggered across the width of the computing device in a complementary fashion to the staggered processors (fig 4, 404, 402).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the DIMMs as memory module. The motivation to modify Yanagida with the DIMMs is to follow the standard and reduce the cost.
Claims 12, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Lin (US: 20100271766), Perez (US: 20120079858) and Hidaka (US Pub: 20050257232; note as Hidaka2).
With regard claim 12, the structure discussed in the preceding claim disclosed all the subject matter except for an arrangement of a plurality of rows of hard disk drives devices and a plurality of columns of hard disk drives, wherein the plurality of storage devices comprises a stack of two or more hard disk drives included in at least one of the plurality of rows. Cited arts lacks teaching: an arrangement of a plurality of rows of hard disk drives devices and a plurality of columns of hard disk drives, wherein the stack is included in at least one of the plurality of rows; and the size of the HDD is 3.5 inch.
Hidaka2 discloses an arrangement of a plurality of rows (fig 3) of hard disk drives devices and a plurality of columns (fig 3) of hard disk drives, wherein the stack is included in at least one of the plurality of rows (see fig 3); and the size of the HDD is 3.5 inch (paragraph [5]-[9]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the plurality of rows and columns as taught by Hidaka2 (with bigger size of the housing) so as to increase more storage.
With regard claim 15, modified Yanagida lacks teaching: a power supply unit coupled to the chassis, wherein the power supply is configured to supply power to the processor or to at least one of the plurality of storage devices.
Hidaka2 further discloses one or more power supply units (fig 3, 50 and/or 52) coupled to the chassis. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the power supply units as taught by Hidaka2 so as to have at least one of the power supply units is configured to supply power to at least one of the processors or to at least one of the 3.5 inch hard disk drives (Hidaka2’s paragraph [0055]). The motivation to included power supply units into Yanagida in view of Hidaka2 is to provide power for the hard disk drives system. 
With regard claim 16, modified Yanagida lacks teaching: a power distribution board coupled to the chassis, wherein the power distribution board is configured to supply power to the processor or to at least one of the plurality of storage devices. Hidaka2 further discloses a power distribution board (fig 4, 38 or distribution board inside power supply unit 50, 52 to convert input power 68/70 to HDD power and distribute to HDD). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the power distribution board as taught by Hidaka2 so as to couple to the half-width chassis (discussed in Yanagida in view of Hidaka2), wherein at least one of the power distribution boards is configured to supply power to at least one of the processors or to at least one of the 3.5 inch hard disk drives (Hidaka2’s paragraph [0055]; the size of hard disk drives are discussed in preceding claims). The motivation to included power distribution board into Yanagida in view of Hidaka2 is to convert input power 68/70 to HDD power and distribute to the hard disk drives system, so that provide power to the hard disk drives and computing system.




Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The hypothetical combination of Yanagida, Lin and Perez would fail to teach the specific combination of claim 1. As explained above, Yanagida fails to teach or suggest a rack having a plurality of standard slots and a shelf module that has support rails that separate shelf slots in the shelf module. Lin describes hot swappable components within a computing device. Perez describes security packaging for products. One of ordinary skill in the art would not be motivated to combine Perez with art related to server rack systems due to being a non-analogous field of art. Specifically, one of ordinary skill in the art would not be motivated to combine variable sizing for security packaging with art that allegedly teaches server racks and corresponding shelf modules because server-based computing devices are not bound by retail products security devices. Accordingly, the combination fails to teach at least these elements of claim 1. For at least these reasons, the cited portions of Yanagida, Lin and Perez fail to teach or suggest Applicant's claim 1. Accordingly, Applicants respectfully request withdrawal of the 35 U.S.C. § 103 rejection of claim 1.” (pages 8-13).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Lin teaches a computing system comprising: the shelf module is configured to receive computing device of the plurality of computing devices above or below the first computing device (see fig 2, fig 3); and the plurality of shelf slots are separated by one or more support rails (at least fig 2-3, the rails on the side wall to support the structure/device to slide in/out). Examiner’s note: Lin teaches using side by side and vertical arrangement of the computing devices. In addition, Lin also teaches using support rail on the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device; and sliding rails on the side wall) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed by Lin; including the modification of support rails to both the shelf module and the standard slots on the side walls of the rack) so as to have (Yanagida in view of Lin): a rack comprising a plurality of standard slots for computing device (with modified support rail for each possible sliding configurations); a plurality of shelf slots configured to receive two or more computing devices in a vertical arrangement (Lin), wherein the plurality of shelf slots are separated by one or more support rails (Lin); second computing device of the plurality of computing devices (as discussed at least Yanagida’s fig 2, fig 7, any other 32) above or below (modified by Lin) the first computing device in the shelf module
The motivation to modify the previous discussed structure with the current feature is to receive more devices and/or improve the device installation.
Yanagida in view of Lin lacks teaching: each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing in different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Lin and Perez): each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units (adjust by Perez’s height adjustment); wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (adjust by Perez’s housing adjustment). 
The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With respect to the Applicants’ remarks that, “Further, Applicants submit that dependent claims 19 and 20 recite further distinctions over the cited art. However, because the rejections have been shown to be unsupported for the independent claim, a further discussion of these dependent claims is not necessary at this time. Applicants reserve the right to present additional arguments.” (pages 13 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
With regard claim 17, modified Yanagida further discloses a fan (fig 10, 75) coupled to the chassis, wherein the fan is configured to move air across heat producing components of the computing device (see also fig 10).
With regard claim 19, modified Yanagida further discloses the chassis assembly has a height of more than 1U and not more than 1.5U (see claim 18 discussion). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the features (discussed in claim 18 for adjustable housing in 2 dimension; and adjustable fasteners sliding on the slot) and modify to previous discussed structure so as to have: the chassis assembly has a height of more than 1U and not more than 1.5U. The motivation to modify the previous discussed structure with the current feature is to further use the available slot space of the device.

All the argued limitations are disclosed by the cited arts. Therefore, the rejections are proper as discussed in above rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841